         Case 1:19-cv-00069-SPW Document 35 Filed 09/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


PAULA L. MAULOLO,                                Case No. CV-19-69 -BLG-SPW

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

BILLINGS CLINIC and SUN LIFE
   ASSURANCE COMPANY of
   CANADA,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

           JUDGMENT ENTERED IN FAVOR OF PLAINTIFF AGAINST
                         DEFENDANTS.
           (FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER filed on
                          9/9/2021 docket entry 34).

        Dated this 9th day of September, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A. Carrillo
                                        Deputy Clerk
